DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated June 14, 2022, in which claims 1, 11, and 18 were amended, and claims 5 and 14 were cancelled, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the limitations “…is in direct with…” in line 7 appears to be missing a word, and should be correctly written as --…is in direct contact with…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation “wherein the first liner structure comprises a first carbide-based alloy layer having a first one of a plurality of second metal materials and a second carbide-based alloy layer having a second one of the plurality of second metal materials, each of the first one and the second one of the plurality of second metal materials being different from the first metal material” in lines 7-11 was not described. As best understood, Figs. 6 and 15 of the Disclosure disclose a liner structure comprising a plurality of metal material layers, 214 [Para.27] or 316 [Paras.42-43], but does not disclose a liner structure comprising a first carbide-based alloy layer and a second carbide-based alloy layer, each of which comprising different metal materials.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yang (U.S. Pub. 2010/0301419).
Regarding claims 1-4, 6, 9, and 10, Yang [Figs.6-7] discloses a semiconductor device, comprising:
an interconnect structure embedded in a first metallization layer that comprises a dielectric material [103-113], the interconnect structure comprising a first metal material [715]; and
a first liner structure [701-705] embedded in the first metallization layer,
wherein the first liner structure is in direct contact with one or more boundaries of the interconnect structure in the first metallization layer, 
wherein the first liner structure [701-705] is in direct contact with at least a portion of the dielectric material [103-113], and
wherein the first liner structure comprises a second metal material reacted with one or more dopants to form a doped carbide-based metal structure [701-705] [Note: the limitation “a second metal material reacted with one or more dopants to form a doped carbide-based metal structure” is a product-by-process limitation. The doped carbide-based metal structure [701-705] of Yang discloses the claimed liner structure], the second metal material being different from the first metal material [Paras.119-123];

wherein the second metal material includes at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn) [Para.120];

wherein the one or more dopants each includes at least one selected from the group consisting of: a hydrogen atom, a hydroxide atom, a nitrogen atom, a hydrogen ion, a hydroxide ion, a nitrogen ion, a carbon-hydrogen ion, a hydrogen radical, a hydroxide radical, a nitrogen radical, and a carbon-hydrogen radical [Para.120];

wherein the first metal material [715] includes copper (Cu) [Para.128];

wherein the interconnect structure includes a via portion [713] and a trench portion [715] that is in direct contact with the via portion [Fig.7E];

wherein the second metal material reacted with the one or more dopants of the first liner structure is formed by a plasma process [Product-by-process limitation. The doped carbide-based metal structure [701-705] of Yang discloses the claimed liner structure];

wherein the plasma process includes at least one plasma process selected from the group consisting of: a hydrogen plasma process, a nitrogen plasma process, an ammonia plasma process, and a methanol plasma process [Product-by-process limitation. The doped carbide-based metal structure [701-705] of Yang discloses the claimed liner structure].

Regarding claims 18-20, Yang [Figs.6-7] discloses a method for forming a semiconductor device, comprising:
forming a cavity [117,119] at least partially extending through a dielectric layer [103-113];
forming a liner structure [701-705] extending along the cavity and in direct contact with a first interconnect structure [101] below the cavity, wherein the liner structure includes either a first metal material passivated by a plasma process or an alloy of a second metal material and a third metal material [Paras.120-126]; and
filling the cavity with a fourth metal material to form a second interconnect structure [709-715], the fourth metal material [Paras.127-128] being different from each of the first metal material, the second metal material, and the third metal material, wherein the liner structure [701-705] is also in direct contact with the second interconnect structure;

wherein the first metal material includes at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn);
the plasma process includes one plasma process selected from the group consisting of: a hydrogen plasma process, a nitrogen plasma process, an ammonia plasma process, and a methanol plasma process; and
the fourth metal material includes copper (Cu);

wherein the second and third metal material each includes at least one material selected from the group consisting of: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn) [Paras.120-126]; and
the fourth metal material includes copper (Cu) [Para.128].

Regarding claims 11-13 and 15, Yang [Figs.6-7] discloses a semiconductor device, comprising:
an interconnect structure embedded in a first metallization layer that comprises a dielectric material [103-113], the interconnect structure comprising a first metal material [715]; and
a first liner structure [701-705] embedded in the first metallization layer,
wherein the first liner structure is extended along one or more boundaries of the interconnect structure in the first metallization layer, and
wherein the first liner structure [701-705] comprises a first carbide-based alloy layer [701] having a first one of a plurality of second metal materials [Para.120] and a second carbide-based alloy layer [705] having a second one of the plurality of second metal materials [Para.126], each of the first one and the second one of the plurality of second metal materials being different from the first metal material [Paras.120,126];

wherein the plurality of second metal materials include: cobalt (Co), ruthenium (Ru), tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), zinc (Zn), aluminum (Al), and manganese (Mn) [Para.120];

wherein the first metal material [715] includes copper (Cu) [Paras.127-128];

wherein the interconnect structure includes a via portion [713] and a trench portion [715] that is in direct contact with the via portion [Fig.7E].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. 2010/0301419) in view of Koschinsky (U.S. Pub.2017/0117179).
Regarding claims 7-8 and 16-17, Yang fails to explicitly disclose the limitations of the claims, However, Koschinsky [Fig.5] discloses and makes obvious a semiconductor device
further comprising:
a second liner structure embedded in a second metallization layer over the first metallization layer, wherein the second liner structure comprises the second metal material reacted with the one or more dopants;
wherein the interconnect structure is wrapped by the first and second liner structures.

It would have been obvious to provide the interconnect structure as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. 
Overall, Applicant’s arguments are not persuasive, and the claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822